DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination (RCE) filed 9/17/2021.
In this amendment, Applicant amended claims 1, 6, 9, 11, 14, 16, and 19.
Claims 1, 3-6, 8-11, 13-16, and 18-20 are currently pending.  
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 9-11, filed 9/17/2021, with respect to the discussion regarding the Kim reference in the Advisory Action but they are not persuasive.
On pages 9-10, Applicant includes table 18 and paragraphs 0314-0318 of the Kim reference, highlighting portions of the text.  Applicant then argues that Kim simply discloses that a maximum number of SR transmissions is configured for an SR configuration.  Applicant argues that Kim does not disclose (1) independent SR counters for each SR and (2) an SR transmission condition determined based on the counter.  Applicant then notes that a possibility for implementing the maximum number of SR transmissions includes counters that are independently defined for SRs and used with an individual transmission procedure. 
Examiner respectfully disagrees.  In the rejection below, the claims are rejected using a combination of Pelletier, Kim, and Turtinen.  Turtinen clearly discloses a counter that is used in 

Examiner has fully considered Applicant's arguments, see pages 11-20, filed 9/17/2021, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  
On pages 11-12, Applicant summarizes the rejection, indicates that it is traversed, and recites portions of the MPEP related to 35 U.S.C. 103.  On pages 12-13, Applicant recites claim 1.  On pages 14-18, Applicant recites portions of Pelletier and argues that Pelletier does not disclose the amended limitation of a separate counter for each SR type/configuration.  Examiner agrees with this characterization as indicated in the rejection below.  However, as indicated in the rejection below, and in the arguments above, Examiner believes these limitations are rendered obvious by the combination of Pelletier, Kim, and Turtinen.  
On pages 18-20, Applicant discusses the Kim reference.  Specifically, Applicant argues that Kim does not disclose SR counters that are independently defined for each SR 

Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 5, “via a transceiver” should be changed to “via the transceiver”.  
In line 20, “transmit via the transceiver, to the base station” should be changed to “transmit, to the base station via the transceiver” for consistency with other similar passages in the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0150176 to Pelletier et al in view of U.S. Patent Application Publication 2017/0202009 to Kim et al in view of U.S. Patent Application Publication 2020/0059959 to Turtinen et al.

Regarding claim 1, Pelletier discloses a method of transmitting a scheduling request (SR) by a terminal in a communication system, the method comprising: 
receiving, from a base station, a control message including first configuration information for a first SR, second configuration information for a second SR, first information for the first SR, and second information for the second SR (disclosed throughout; for example, Pelletier discloses utilizing rules for configuring different data or traffic (possibly corresponding to different slices or spectrum operating modes (SOMs)) to utilize different configuration related to various properties including scheduling requests (SR) and buffer status reports (BSRs); for example, as indicated in the abstract and paragraph 0005, rules can be used to map data to different flows and then to apply functions (such as scheduling requests (SR) and buffer status reporting (BSR)) based on the corresponding flow; rules can be configured using RRC (paragraph 0143); as indicated in paragraph 0149, for example, a rule may be associated with a low latency service and thus match to a specific method for scheduling request (SR); as indicated in paragraph 0177, a WTRU may be configured with different SR methods per TrCH (transport channel) and may select the associated SR method corresponding to that traffic ; 
identifying a triggered buffer status report (BSR) for a logical channel (as indicated in paragraph 0177, the WTRU determines that a BSR is triggered and identifies the configuration information associated with the triggered BSR (such as the TrCH); further, see paragraph 0167, for example, which indicates that a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); further see paragraph 0177, for example, which indicates that the WTRU identifies a logical channel/TrCH to which the triggered BSR corresponds); 
in case that the triggered BSR corresponds to the first configuration information, transmitting, to the base station, the first SR based on the first information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a first SR method, the SR is transmitted to the base station based on that configuration information), wherein the first information comprises information associated with priority information for the first SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority); and 
in case that the triggered BSR corresponds to the second configuration information, transmitting, to the base station, the second SR based on the second information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a second SR wherein the second information comprises information associated with priority information for the second SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority).
Pelletier further at least partially discloses the limitations of wherein the first information comprises information associated with a time and frequency resource for the first SR and information for a periodicity for the first SR and wherein the second information comprises information associated with a time and frequency resource for the second SR and information for a periodicity for the second SR in paragraphs 0182-0183, for example.  However, as noted previously, these paragraphs are not supported in the provisional applications that predate the effective filing date of the present application.  (Pelletier claims priority to three different provisional applications: 62/335,627, 62/373,251, and 62/474,940.  The ’627 and ’251 provisional applications have filing dates prior to the effective filing date of the present invention, but the ’940 provisional application does not.  Examiner could not find support for at least paragraphs 0178-0183 of the Pelletier reference (U.S. Patent Application Publication 2019/0150176) in the ’627 and ’251 provisional applications.)
However, these limitations are taught in at least Kim.  As indicated in Figure 25, Kim discloses sending SR configuration related to multiple SRs from a base station to a terminal (step 2501), selecting an SR type by the terminal (step 2503), and transmitting, by the terminal, the selected SR type (step 2505).  Thus, Kim is clearly related to the claims and the Pelletier reference.  Further, the first and second configuration information (the multiple SR configuration information) includes, for each SR type, at least time and frequency resource information (SR 
Pelletier is silent regarding the limitations of the first and second counter.  In particular, Pelletier does not disclose the limitation that transmitting the first SR is performed in case a first counter for the first SR is lower than a first configured value, the limitation of increasing the first counter by 1 after transmitting the first SR; the limitation that transmitting the second SR is performed in case a second counter for the second SR is lower than a second configured value, the limitation of increasing the second counter by 1 after transmitting the second SR; or the limitations wherein, in case that the first counter is equal to the first configured value, a random access procedure is performed on the base station, and wherein, in case that the second counter is equal to the second configured value, a random access procedure is performed on the base station.  
However, Turtinen (see paragraphs 0107-0118, for example) discloses a counter (SR_COUNTER) which is compared to a “configured value” (dsr-TransMax) to limit the number of scheduling request transmissions.  When the counter is less than the configured value (dsr-TransMax), the counter is incremented by 1 and the scheduling request is transmitted.  Further, when the counter is equal to the configured value dsr-TransMax, the terminal stops transmitting scheduling requests and initiates a random access procedure with the base station.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier, modified, to add a counter such as that suggested by Turtinen to limit the number of SR transmissions and to switch to a random access procedure.  The rationale for doing so would have been to minimize the latency for the UE by ending the SR transmission process when it has not resulted in an allocation of resources for the BSR after a number of attempts as suggested by Turtinen.
It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier, modified, to include a separate “configured value” (dsr0-TransMax, dsr1-TransMax, etc.) for each SR type as suggested by Kim.  In such an implementation, it would also have been obvious to implement a corresponding separate counter for each SR type to track the number of SR attempts per SR type and compare this to the corresponding “configured value”.  The rationale for doing so would have been to separately configure the SR types, including the maximum number of SR transmissions to provide more granular control over the SR process.

Regarding claim 6, Pelletier discloses a terminal of transmitting a scheduling request (SR) in a communication system, the terminal comprising: 
a transceiver (see transceiver 120 of Figure 1B, for example); and 
a controller (see processor 118 of Figure 1B, for example) configured to: 
receive, from a base station via a transceiver, a control message including first configuration information for a first SR, second configuration information for a second SR, first information for the first SR, and second information for the second SR (disclosed throughout; for example, Pelletier discloses utilizing rules for configuring different data or traffic (possibly corresponding to different slices or spectrum operating modes (SOMs)) to utilize different configuration related to various properties including scheduling requests (SR) and buffer status reports (BSRs); for example, as indicated in the abstract and paragraph 0005, rules can be used to map data to different flows and then to apply functions (such as scheduling requests (SR) and buffer status reporting (BSR)) based on the corresponding flow; rules can be configured using RRC (paragraph 0143); as indicated in paragraph 0149, for example, a rule may be associated with a low latency service and thus match to a specific method for scheduling request (SR); as indicated in paragraph 0177, a WTRU may be configured with different SR methods per TrCH (transport channel) and may select the associated SR method corresponding to that traffic channel and may also use other parameters to determine the SR method; thus, the WTRU receives configuration information for first and second SR methods which are further associated with first and second information associated with resources (such as the TrCH) corresponding to the first and second SRs), 
identify a triggered buffer status report (BSR) for a logical channel (as indicated in paragraph 0177, the WTRU determines that a BSR is triggered and identifies the configuration information associated with the triggered BSR (such as the TrCH); further, see paragraph 0167, for example, which indicates that a TrCH (transport channel) is a logical channel used in LCP , 
in case that the triggered BSR corresponds to the first configuration information, transmit, to the base station via the transceiver, the first SR based on the first information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a first SR method, the SR is transmitted to the base station based on that configuration information), wherein the first information comprises information associated with priority information for the first SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority), and 
in case that the triggered BSR corresponds to the second configuration information, transmit via the transceiver, to the base station, an SR based on the second information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a second SR method, the SR is transmitted to the base station based on that configuration information), wherein the second information comprises information associated with priority information for the second SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority).
Pelletier further at least partially discloses the limitations of wherein the first information comprises information associated with a time and frequency resource for the first SR and information for a periodicity for the first SR and wherein the second information comprises information associated with a time and frequency resource for the second SR and information for a periodicity for the second SR in paragraphs 0182-0183, for example.  However, as noted previously, these paragraphs are not supported in the provisional applications that predate the effective filing date of the present application.  (Pelletier claims priority to three different provisional applications: 62/335,627, 62/373,251, and 62/474,940.  The ’627 and ’251 provisional applications have filing dates prior to the effective filing date of the present invention, but the ’940 provisional application does not.  Examiner could not find support for at least paragraphs 0178-0183 of the Pelletier reference (U.S. Patent Application Publication 2019/0150176) in the ’627 and ’251 provisional applications.)
However, these limitations are taught in at least Kim.  As indicated in Figure 25, Kim discloses sending SR configuration related to multiple SRs from a base station to a terminal (step 2501), selecting an SR type by the terminal (step 2503), and transmitting, by the terminal, the selected SR type (step 2505).  Thus, Kim is clearly related to the claims and the Pelletier reference.  Further, the first and second configuration information (the multiple SR configuration information) includes, for each SR type, at least time and frequency resource information (SR resource) and information about SR periodicity (see paragraph 0395, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier to include the details of the configuration information that are provided in Kim, such as the SR resource and SR periodicity for each SR type.  The rationale for doing so would have been to provide more granular control over the SR process by including the detailed configuration information for each SR type.  
Pelletier is silent regarding the limitations of the first and second counter.  In particular, Pelletier does not disclose the limitation that transmitting the first SR is performed in case a first counter for the first SR is lower than a first configured value, the limitation of increasing the first counter by 1 after transmitting the first SR; the limitation that transmitting the second SR is performed in case a second counter for the second SR is lower than a second configured value, the limitation of increasing the second counter by 1 after transmitting the second SR; or the limitations wherein, in case that the first counter is equal to the first configured value, a random access procedure is performed on the base station, and wherein, in case that the second counter is equal to the second configured value, a random access procedure is performed on the base station.  
However, Turtinen (see paragraphs 0107-0118, for example) discloses a counter (SR_COUNTER) which is compared to a “configured value” (dsr-TransMax) to limit the number of scheduling request transmissions.  When the counter is less than the configured value (dsr-TransMax), the counter is incremented by 1 and the scheduling request is transmitted.  Further, when the counter is equal to the configured value dsr-TransMax, the terminal stops transmitting scheduling requests and initiates a random access procedure with the base station.  
Further, Kim discloses a separate “configured value” for each SR type.  For example, consider Table 18 and paragraph 0314, which indicate that a “dsr-TransMax” field is defined for each SR type (dsr0-TransMax corresponds to SR type 0, dsr1-TransMax corresponds to SR type 1, etc.).  Further, as indicated in paragraph 0315, each of these dsr-TransMax fields indicate a maximum number of transmissions of an SR.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier, modified, to add a counter such as that suggested by Turtinen to limit the number of SR transmissions and to switch to a random access procedure.  The rationale for doing so would have been to minimize the latency for the UE by 
It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier, modified, to include a separate “configured value” (dsr0-TransMax, dsr1-TransMax, etc.) for each SR type as suggested by Kim.  In such an implementation, it would also have been obvious to implement a corresponding separate counter for each SR type to track the number of SR attempts per SR type and compare this to the corresponding “configured value”.  The rationale for doing so would have been to separately configure the SR types, including the maximum number of SR transmissions to provide more granular control over the SR process.

Regarding claim 11, Pelletier discloses a method of receiving a scheduling request (SR) by a base station in a communication system, the method comprising: 
transmitting, to a terminal, a control message including first configuration information for a first SR, second configuration information for a second SR, first information for the first SR, and second information for the second SR (disclosed throughout; for example, Pelletier discloses utilizing rules for configuring different data or traffic (possibly corresponding to different slices or spectrum operating modes (SOMs)) to utilize different configuration related to various properties including scheduling requests (SR) and buffer status reports (BSRs); for example, as indicated in the abstract and paragraph 0005, rules can be used to map data to different flows and then to apply functions (such as scheduling requests (SR) and buffer status reporting (BSR)) based on the corresponding flow; rules can be configured using RRC (paragraph 0143); as indicated in paragraph 0149, for example, a rule may be associated with a ; 
in case that a triggered buffer status report (BSR) for a logical channel corresponds to the first information, receiving, from the terminal, the first SR based on the first information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a first SR method, the SR is transmitted to the base station based on that configuration information; further, see paragraph 0167, for example, which indicates that a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); further see paragraph 0177, for example, which indicates that the WTRU identifies a logical channel/TrCH to which the triggered BSR corresponds), wherein the first information comprises information associated with priority information for the first SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority); and 
in case that the triggered BSR for the logical channel corresponds to the second configuration information, receiving, from the terminal, the second SR based on the second information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to wherein the second information comprises information associated with priority information for the second SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority).  
Pelletier further at least partially discloses the limitations of wherein the first information comprises information associated with a time and frequency resource for the first SR and information for a periodicity for the first SR and wherein the second information comprises information associated with a time and frequency resource for the second SR and information for a periodicity for the second SR in paragraphs 0182-0183, for example.  However, as noted previously, these paragraphs are not supported in the provisional applications that predate the effective filing date of the present application.  (Pelletier claims priority to three different provisional applications: 62/335,627, 62/373,251, and 62/474,940.  The ’627 and ’251 provisional applications have filing dates prior to the effective filing date of the present invention, but the ’940 provisional application does not.  Examiner could not find support for at least paragraphs 0178-0183 of the Pelletier reference (U.S. Patent Application Publication 2019/0150176) in the ’627 and ’251 provisional applications.)
However, these limitations are taught in at least Kim.  As indicated in Figure 25, Kim discloses sending SR configuration related to multiple SRs from a base station to a terminal (step 2501), selecting an SR type by the terminal (step 2503), and transmitting, by the terminal, the selected SR type (step 2505).  Thus, Kim is clearly related to the claims and the Pelletier 
Pelletier is silent regarding the limitations of the first and second counter.  In particular, Pelletier does not disclose the limitation that transmitting the first SR is performed in case a first counter for the first SR is lower than a first configured value, the limitation of the first counter being incremented by 1 based on the first SR after transmitting the first SR; the limitation that transmitting the second SR is performed in case a second counter for the second SR is lower than a second configured value, the limitation of the second counter being incremented by 1 based on the second SR after transmitting the second SR; or the limitations wherein, in case that the first counter is equal to the first configured value, a random access procedure is performed with the terminal, and wherein, in case that the second counter is equal to the second configured value, a random access procedure is performed with the terminal.  
However, Turtinen (see paragraphs 0107-0118, for example) discloses a counter (SR_COUNTER) which is compared to a “configured value” (dsr-TransMax) to limit the number of scheduling request transmissions.  When the counter is less than the configured value (dsr-TransMax), the counter is incremented by 1 and the scheduling request is transmitted.  
Further, Kim discloses a separate “configured value” for each SR type.  For example, consider Table 18 and paragraph 0314, which indicate that a “dsr-TransMax” field is defined for each SR type (dsr0-TransMax corresponds to SR type 0, dsr1-TransMax corresponds to SR type 1, etc.).  Further, as indicated in paragraph 0315, each of these dsr-TransMax fields indicate a maximum number of transmissions of an SR.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier, modified, to add a counter such as that suggested by Turtinen to limit the number of SR transmissions and to switch to a random access procedure.  The rationale for doing so would have been to minimize the latency for the UE by ending the SR transmission process when it has not resulted in an allocation of resources for the BSR after a number of attempts as suggested by Turtinen.
It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier, modified, to include a separate “configured value” (dsr0-TransMax, dsr1-TransMax, etc.) for each SR type as suggested by Kim.  In such an implementation, it would also have been obvious to implement a corresponding separate counter for each SR type to track the number of SR attempts per SR type and compare this to the corresponding “configured value”.  The rationale for doing so would have been to separately configure the SR types, including the maximum number of SR transmissions to provide more granular control over the SR process.

16, Pelletier discloses a base station of receiving a scheduling request (SR) in a communication system, the base station comprising: 
a transceiver (as indicated throughout (see Figure 1C, for example), the base station transmits and receives data with the WTRUs and thus has a transceiver); and 
a controller (see paragraph 0209, for example, which describes a software implementation, thus disclosing a processor/controller in the base station) configured to: 
transmit, to a terminal via the transceiver, a control message including first configuration information for a first SR, second configuration information for a second SR, first information for the first SR, and second information for the second SR (disclosed throughout; for example, Pelletier discloses utilizing rules for configuring different data or traffic (possibly corresponding to different slices or spectrum operating modes (SOMs)) to utilize different configuration related to various properties including scheduling requests (SR) and buffer status reports (BSRs); for example, as indicated in the abstract and paragraph 0005, rules can be used to map data to different flows and then to apply functions (such as scheduling requests (SR) and buffer status reporting (BSR)) based on the corresponding flow; rules can be configured using RRC (paragraph 0143); as indicated in paragraph 0149, for example, a rule may be associated with a low latency service and thus match to a specific method for scheduling request (SR); as indicated in paragraph 0177, a WTRU may be configured with different SR methods per TrCH (transport channel) and may select the associated SR method corresponding to that traffic channel and may also use other parameters to determine the SR method; thus, the WTRU receives configuration information for first and second SR methods which are further associated with first and second information associated with resources (such as the TrCH) corresponding to the first and second SRs);  
in case that a triggered buffer status report (BSR) for a logical channel corresponds to the first information, receive, from the terminal via the transceiver, the first SR based on the first information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a first SR method, the SR is transmitted to the base station based on that configuration information; further, see paragraph 0167, for example, which indicates that a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); further see paragraph 0177, for example, which indicates that the WTRU identifies a logical channel/TrCH to which the triggered BSR corresponds), wherein the first information comprises information associated with priority information for the first SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority), and 
in case that the triggered BSR for the logical channel corresponds to the second configuration information, receive, from the terminal via the transceiver, the second SR based on the second information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a second SR method, the SR is transmitted to the base station based on that configuration information), wherein the second information comprises information associated with priority information for the second SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority).  
wherein the first information comprises information associated with a time and frequency resource for the first SR and information for a periodicity for the first SR and wherein the second information comprises information associated with a time and frequency resource for the second SR and information for a periodicity for the second SR in paragraphs 0182-0183, for example.  However, as noted previously, these paragraphs are not supported in the provisional applications that predate the effective filing date of the present application.  (Pelletier claims priority to three different provisional applications: 62/335,627, 62/373,251, and 62/474,940.  The ’627 and ’251 provisional applications have filing dates prior to the effective filing date of the present invention, but the ’940 provisional application does not.  Examiner could not find support for at least paragraphs 0178-0183 of the Pelletier reference (U.S. Patent Application Publication 2019/0150176) in the ’627 and ’251 provisional applications.)
However, these limitations are taught in at least Kim.  As indicated in Figure 25, Kim discloses sending SR configuration related to multiple SRs from a base station to a terminal (step 2501), selecting an SR type by the terminal (step 2503), and transmitting, by the terminal, the selected SR type (step 2505).  Thus, Kim is clearly related to the claims and the Pelletier reference.  Further, the first and second configuration information (the multiple SR configuration information) includes, for each SR type, at least time and frequency resource information (SR resource) and information about SR periodicity (see paragraph 0395, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier to include the details of the configuration information that are provided in Kim, such as the SR resource and SR periodicity for each SR type.  The rationale 
Pelletier is silent regarding the limitations of the first and second counter.  In particular, Pelletier does not disclose the limitation that transmitting the first SR is performed in case a first counter for the first SR is lower than a first configured value, the limitation of the first counter being incremented by 1 based on the first SR after transmitting the first SR; the limitation that transmitting the second SR is performed in case a second counter for the second SR is lower than a second configured value, the limitation of the second counter being incremented by 1 based on the second SR after transmitting the second SR; or the limitations wherein, in case that the first counter is equal to the first configured value, a random access procedure is performed with the terminal, and wherein, in case that the second counter is equal to the second configured value, a random access procedure is performed with the terminal.  
However, Turtinen (see paragraphs 0107-0118, for example) discloses a counter (SR_COUNTER) which is compared to a “configured value” (dsr-TransMax) to limit the number of scheduling request transmissions.  When the counter is less than the configured value (dsr-TransMax), the counter is incremented by 1 and the scheduling request is transmitted.  Further, when the counter is equal to the configured value dsr-TransMax, the terminal stops transmitting scheduling requests and initiates a random access procedure with the base station.  
Further, Kim discloses a separate “configured value” for each SR type.  For example, consider Table 18 and paragraph 0314, which indicate that a “dsr-TransMax” field is defined for each SR type (dsr0-TransMax corresponds to SR type 0, dsr1-TransMax corresponds to SR type 1, etc.).  Further, as indicated in paragraph 0315, each of these dsr-TransMax fields indicate a maximum number of transmissions of an SR.  

It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier, modified, to include a separate “configured value” (dsr0-TransMax, dsr1-TransMax, etc.) for each SR type as suggested by Kim.  In such an implementation, it would also have been obvious to implement a corresponding separate counter for each SR type to track the number of SR attempts per SR type and compare this to the corresponding “configured value”.  The rationale for doing so would have been to separately configure the SR types, including the maximum number of SR transmissions to provide more granular control over the SR process.

Regarding claims 3, 8, 13, and 18, Pelletier, modified, discloses the limitations that the periodicity for the first SR and the periodicity for the second SR are different from each other (see paragraph 0395, for example, which discloses that the SR configuration includes an SR periodicity, which thus discloses that a different periodicity can be used for two different SR types).



Regarding claims 4, 9, 14, and 19, Pelletier discloses the limitations: 
wherein a first logical channel is mapped to the first configuration information (disclosed throughout; as indicated in paragraph 0167, a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); as indicated in paragraph 0177, the SR method corresponds to a TrCH; therefore, the first configuration information (the first SR method/resources) is mapped to a first logical channel (the TrCH)), 
wherein a second logical channel is mapped to the second configuration information (disclosed throughout; as indicated in paragraph 0167, a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); as indicated in paragraph 0177, the SR method corresponds to a TrCH; therefore, the second configuration information (the second SR method/resources) is mapped to a second logical channel (the TrCH)), and 
wherein the identifying comprises identifying the logical channel to which the triggered BSR corresponds (see paragraph 0177, for example, which indicates that the WTRU identifies a logical channel/TrCH to which the triggered BSR corresponds).  

Regarding claims 5, 10, 15, and 20, Pelletier discloses the limitations that the time and frequency resource for the first SR and the time and frequency resource for the second SR include physical layer resources on a physical uplink control channel (PUCCH) (see paragraph 0177, for example, which indicates that scheduling requests and/or buffer status reports can be transmitted using methods from “legacy LTE”, which utilize PUCCH resources for the SR).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 28, 2021